Citation Nr: 0409895	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-08 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the appellant submitted a timely substantive appeal to an 
October 2000 rating decision, which increased the veteran's 
service-connected post-traumatic stress disorder (PTSD) from 10 
percent disabling to 50 percent disabling, effective from June 21, 
2000.    


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION
The veteran had active service from January 1964 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia, which 
increased the veteran's service-connected PTSD from 10 percent 
disabling to 50 percent disabling, effective June 21, 2000.  


REMAND

In this case, in February 2004, the appellant and his 
representative were given notice that the Board found his 
substantive appeal was defective due to its untimely filing or, 
more accurately due to the absence of a substantive appeal, and 
informed him that it was possible that the Board's consideration 
of this question could result in dismissal of his appeal as to the 
issue of entitlement to an increased rating for PTSD.  In 
response, the veteran submitted evidence which included a VA Form 
9 on which it was indicated that he desired to have a hearing at a 
local office before a Veterans Law Judge.  Such was also indicated 
on the Substantive Appeal Response Form, dated February 17, 2004.  

The Court has determined that the veteran has a right to request a 
hearing before the issuance of a Board decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
(West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704).  

Therefore, in order to fully and fairly adjudicate the veteran's 
claims, this case is REMANDED to the RO for the following action:

The RO should make arrangements to schedule the veteran for a VA 
Travel Board hearing before a Veterans Law Judge at the RO nearest 
his current residence in accordance with 38 C.F.R. § 20.704.  If 
appropriate, jurisdiction of the claims folder should be 
transferred to the RO in the state where the veteran currently 
resides.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





